Judgments and order reversed on the facts and a new trial granted, with costs to the appellant to abide the event, upon the ground that the verdicts against the plaintiff and in favor of the defendants are against the weight of evidence. All concur. (Appeals by plaintiff from three judgments of Onondaga Trial Term, for all defendants for no cause of action in an automobile negligence action. The order denied a motion for a new trial.) Present — McCurn, P. J., Kimball, Williams, Bastow and Goldman, JJ.